United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 12, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-11344
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL SILLEMON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CR-92-1-H
                       --------------------

Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Sillemon appeals his conviction by a jury of armed

bank robbery and aiding and abetting, using and carrying a

firearm during a violent crime, and conspiracy to commit those

and other related crimes.   He argues that the district court

abused its discretion in denying his motion for a continuance.

     “This court will reverse a district court’s decision denying

a defendant’s motion for continuance only when the district court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11344
                                -2-

has abused its discretion and the defendant can establish that he

suffered serious prejudice.”   United States v. Scott, 48 F.3d

1389, 1393 (5th Cir. 1995) (internal quotation marks and citation

omitted).   Our review of the record and briefs of the parties

satisfies us that the district court’s decision was neither

arbitrary nor unreasonable because Sillemon changed retained

counsel shortly before trial, and he has failed to show that he

suffered serious prejudice as a result of the denial.   See United

States v. Hughey, 147 F.3d 423, 431 (5th Cir. 1998); United

States v. Pollani, 146 F.3d 269, 272 (5th Cir. 1998).

     AFFIRMED.